Citation Nr: 1603302	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-22 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher evaluation for hypertension rated 10 percent prior to February 10, 2012; and 20 percent from February 10, 2012 to January 26, 2013.   

2.  Entitlement to a higher evaluation for lumbar disc disease with narrowing at L5-S1 rated 10 percent prior to April 30, 2011 and 40 percent thereafter.

3.  Entitlement to a higher evaluation for left knee arthritis with total knee arthroplasty rated 10 percent prior to November 1, 2013; rated 20 percent from November 1, 2013 to January 16, 2014; and rated 30 percent from March 1, 2015.

4.  Entitlement to a higher evaluation for right knee arthritis rated 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, continued 10 percent ratings for service-connected hypertension, lumbar disc disease, left knee arthritis and right knee arthritis.

In June 2010, the Veteran requested a hearing before a Veterans Law Judge, but in September 2011, he withdrew his request.  Accordingly, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).

In a July 2014 rating decision, the RO awarded a temporary total rating for a period of convalescence for the left knee disability (recharacterized as arthritis, left knee post total knee arthroplasty) effective January 16, 2014.  A 30 percent rating was assigned from March 1, 2015.  The 10 percent ratings for the right knee arthritis, hypertension, and lumbar disc disease were continued.

In a June 2015 rating decision, the RO increased the evaluation for lumbar disc disease to 40 percent effective April 30, 2011.  The RO also increased the evaluation for hypertension to 20 percent effective from February 10, 2012 to January 26, 2013.  [An 80 percent evaluation was assigned for chronic renal disease with hypertension (claimed as stage 3 kidney disease secondary to hypertension) effective January 26, 2013.]  

In the June 2015 rating decision, the RO also increased the rating for left knee arthritis to 20 percent effective November 1, 2013.  [The temporary total rating for arthritis, left knee post total knee replacement, evaluated as 100 percent effective from January 16, 2014, to March 1, 2015 was continued.  The previous assignment of a 30 percent rating effective March 1, 2015 was also continued.]


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran, through his representative, withdrew his substantive appeal in signed correspondence received by the Board in November 2015.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal with respect to a higher rating for hypertension rated 10 percent prior to February 10, 2012; and 20 percent from February 10, 2012 to January 26, 2013 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2.  The criteria for the withdrawal of the substantive appeal with respect to a higher rating for lumbar disc disease with narrowing at L5-S1 rated 10 percent prior to April 30, 2011, and 40 percent thereafter have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

3.  The criteria for the withdrawal of the substantive appeal with respect to a higher rating for left knee arthritis with total knee arthroplasty rated 10 percent prior to November 1, 2013; rated 20 percent from November 1, 2013 to January 16, 2014; and rated 30 percent from March 1, 2015 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

4.  The criteria for the withdrawal of the substantive appeal with respect to a higher rating for right knee arthritis rated 10 percent have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In signed correspondence received in November 2015, the Veteran, through his representative, expressed his intent to withdraw his claims of higher ratings for his service-connected hypertension, lumbar disc disease with narrowing at L5-S1, left knee arthritis with total knee arthroplasty and right knee arthritis.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The appeal for a higher evaluation for hypertension rated 10 percent prior to February 10, 2012; and rated 20 percent from February 10, 2012 to January 26, 2013 is dismissed.

The appeal for a higher evaluation for lumbar disc disease with narrowing at L5-S1 rated 10 percent prior to April 30, 2011, and 40 percent thereafter, is dismissed.

The appeal for a higher evaluation for left knee arthritis with total knee arthroplasty rated 10 percent prior to November 1, 2013; 20 percent from November 1, 2013 to January 16, 2014; and 30 percent from March 1, 2015 is dismissed.

The appeal for a higher evaluation right knee arthritis rated 10 percent is dismissed. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


